Citation Nr: 1444155	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  13-23 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability. 


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from January 1955 to January 1959.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran requested but then cancelled a July 2014 Board hearing.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's current bilateral sensorineural hearing loss disability was not manifest in service or to a degree of 10 percent within 1 year of separation and is unrelated to any incident of service, including noise exposure.    


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Adequate notice was provided in October 2011.

VA has obtained service treatment records; assisted the Veteran in obtaining evidence; obtained  a VA medical examination in May 2012; and afforded the Veteran the opportunity to give testimony before the Board.  The examination report is adequate as it shows consideration of the claims record and the Veteran's contentions, and renders a medical opinion in light of the evidence.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet.App. 247, 253 (1999); Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

For VA compensation and pension purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Organic disease of the nervous system is listed as a chronic disease.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

The Veteran's service treatment records show that he served aboard ships in engineering ratings, and the RO has concluded that this would have placed him in a highly probable position for noise exposure.  The Board accepts this conclusion.     

The Veteran's service treatment records shows no complaints, treatment, or diagnoses of hearing loss, and the Veteran's ears were normal and his hearing acuity was 15/15 per spoken and whispered voice testing on service discharge examination in January 1959.   

A VA examiner reviewed the Veteran's record and examined him in May 2012.  The audiometric results show that each ear has hearing loss disability as defined by 38 C.F.R. § 3.385, and the examiner diagnosed sensorineural hearing loss.  The examiner opined that the Veteran's current hearing loss disability was not caused by or a result of an event in service.  The examiner noted that the Veteran reported that he had served on ships and that he indicated that while doing so, he was exposed to loud engine noise for several hours a day for 1-2 years without ear protection, and that the Veteran stated that the noise was so loud that he was unable to understand the speech of others for half an hour afterwards.  The report shows that the Veteran could not recognize speech on speech testing with his left ear, but that he had a 98 percent recognition rate in his right ear.  The examiner noted that he had been evaluated for hearing loss as far back as 2003 and that he had an extensive history of occupational noise exposure with the use of hearing protection devices, and had a history of using a rifle during hunting activities, without the use of hearing protection devices.  

The examiner noted that the Veteran's hearing loss in his right ear is not as poor as would be expected for an adult male of his age, but that the hearing in his left ear is much worse than would be expected for a male of his age.  He considered an August 2011 MRI report which rule out the possibility of a space occupying lesion causing left ear hearing loss, and which offered no evidence to support the claim of service-connected hearing loss.  The examiner concluded that because the Veteran's hearing in the better ear is better than expected for a male of his age, and because of his history of rifle use without ear protection (a hearing loss contributor), it was not at least as likely as not that the Veteran's hearing loss is related to military noise exposure.   

Based upon the evidence, the Board concludes that service connection is not warranted for right or left ear hearing loss disability.  Neither was shown in service or to a degree of 10 percent within 1 year of separation, and the preponderance of the evidence indicates that it is not related to service, including conceded and claimed (see the Veteran's June 2013 VA Form 9) noise exposure therein.  The Veteran's right ear hearing is now better than what would be expected for his age, whereas his left ear is much worse, and he had used a rifle post-service without ear protection, so the examiner concluded in May 2012 that service noise exposure would not likely have caused it.  While the Veteran may feel that his current hearing loss is related to service, as reflected for instance by his July 2013 VA Form 9 statements, he is not competent to opine on this complex medical matter.  Medical expertise is required.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), There is no competent evidence of record indicating that the Veteran's current hearing loss disability of either ear was manifest in service or to a degree of 10 percent within 1 year of separation, or that it is related to service.  Since the preponderance of the evidence is against the claim, there is no reasonable doubt to be resolved in the Veteran's favor, and it must be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Service connection for bilateral hearing loss disability is denied.  



____________________________________________
Michael Martin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


